A. William Sweeney, J.,
concurring in part and dissenting in part. While I agree with the law enunciated by the majority in the syllabus, I believe that the nature of the instant forfeiture was so excessive as to constitute a clear violation of Section 9, Article I of the Ohio Constitution and the Eighth Amendment to the *36United States Constitution. Therefore, I respectfully dissent in part to the majority’s disposition of this case.
The emerging trend established by the United States Supreme Court in both Alexander v. United States (1993), 509 U.S. -, 113 S.Ct. 2766, 125 L.Ed.2d 441, and Austin v. United States (1993), 509 U.S. -, 113 S.Ct. 2801, 125 L.Ed.2d 488, is to emphasize the scrutiny that courts must employ when confronting forfeitures of property authorized by statute as punishment for certain criminal offenses.
I appreciate the majority’s desire to allow the trial court to specifically address the excessive-fine issue as an orderly disposition of this case. However, I believe that the instant forfeiture was so excessive as to constitute a clear violation of the “excessive fines” clauses of both the state and federal Constitutions. Accordingly, in the interests of judicial economy, I would reverse the forfeiture of appellant’s apartment complex as a patent constitutional violation of the “excessive fines” clauses under the facts and circumstances of this case.
Wright, J., concurs in the foregoing opinion.